UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :         17cv3566 (DLC)
GIZMODO MEDIA GROUP, LLC,              :
                                       :          OPINION AND
                          Plaintiff,   :             ORDER
                                       :
               -v-                     :
                                       :
DEPARTMENT OF JUSTICE,                 :
                          Defendant.   :
                                       :
-------------------------------------- X

APPEARANCES:

For the Plaintiff:
David A. Schulz
Jacquelyn Nicole Schell
Ballard Spahr LLP
1675 Broadway, 19th Floor
New York, NY 10019

For the Defendant:
Andrew Edward Krause
United States Attorney's Office, SDNY
86 Chambers Street, 3rd Floor
New York, NY 10007

DENISE COTE, District Judge:

     Plaintiff Gizmodo Media Group, LLC (“Gizmodo”) has filed

suit against the Department of Justice (“DOJ”) under the Freedom

of Information Act (“FOIA”) to compel production of records

related to alleged wiretaps of the 2016 Trump Campaign (“Trump

Campaign”) leading up to the presidential election.   The

question presented by this action is whether the Government has

publicly acknowledged the existence of the classified

information sought by Gizmodo.   If it has, then the Government

                                 1
has lost the right to withhold acknowledgment of the existence

or non-existence of the requested documents.   For the reasons

that follow, the DOJ’s motion for summary judgment is granted.



                            Background

     The following facts are undisputed and provide relevant

background for the FOIA request and the Government’s response to

that request.   On March 3, 2017, Breitbart News published an

article describing alleged wiretapping of the Trump Campaign by

the Obama Administration.   The article included a timeline of

alleged actions, including a June 2016 Foreign Intelligence

Surveillance Act (“FISA”) request to monitor the Trump Campaign

that was denied and an October 2016 FISA request that was

granted.

     On March 4, President Trump posted a four-part tweet on his

Twitter account @realDonaldTrump.    These tweets read as follows:

     [1]Terrible! Just found out that Obama had my “wires
     tapped” in Trump Tower just before the victory.
     Nothing found. This is McCarthyism!

     [2] Is it legal for a sitting President to be “wire
     tapping” a race for president prior to an election?
     Turned down by court earlier. A NEW LOW!

     [3] I’d bet a good lawyer could make a great case out
     of the fact that President Obama was tapping my phones
     in October, just prior to Election!

     [4] How low has President Obama gone to tapp [sic] my
     phones during the very sacred election process. This
     is Nixon/Watergate. Bad (or sick) guy!

                                 2
(Emphasis supplied.)

     In a Fox News interview with Tucker Carlson (“Carlson”) on

March 15, President Trump discussed these tweets.   When asked by

Carlson how he found out about the alleged wiretapping,

President Trump responded:

     Well, I had been reading about things. I read in, I
     think it was January 28th, a New York Times article
     where they were talking about wiretapping. There was
     an article, I think they used that exact term it
     [sic]. I read other things. I watched your friend
     Bret Baier, the day previous where he was talking
     about certain, very complex sets of things happening
     and wiretapping. I said, wait a minute, there's lot
     [sic] of wiretapping being talked about. I've been
     seeing a lot of things. Now, for the most part, I am
     not going to discuss it because we have it before the
     committee. 1 And we will be submitting things before
     the committee very soon that has [sic] not been
     submitted as of yet.

When asked by Carlson why he did not gather evidence of the

wiretapping from intelligence agencies, President Trump stated,

among other things, that “we will be submitting certain things

and I will be perhaps speaking about this next week but it is

right now before the committee and I think I want to leave it

there.”   When Carlson asked “[w]hy not wait to tweet about it

until you can prove it?” President Trump responded “[w]ell,

because The New York Times wrote about it.   You know? . . .




1 The reference to the committee is understood to be a reference
to the House Permanent Select Committee on Intelligence.
                                 3
They're using the word wiretapped.   Other people have come out

with --.”

     On March 16, during a White House press briefing, when

asked about the alleged wiretapping and Trump’s statements about

it, then-Press Secretary Sean Spicer (“Spicer”) recounted

information that had been reported by a variety of news outlets

regarding alleged surveillance of the Trump Campaign by the

Obama Administration.   After quoting from several news articles,

Spicer concluded:

     The bottom line is, is that the President said last
     night that he will be -- that there will be additional
     information coming forward. There’s a ton of media
     reports out there that indicate that something was
     going on during the [2016] election.

When one journalist at the press briefing stated to Spicer, that

“[i]t sounds like your information is news reports, not

evidence, not conversations with the FBI Director,” Spicer

responded:

     No, no, what -- I think the President addressed that
     last night. He said there’s more to come. These are
     merely pointing out that I think there is widespread
     reporting that throughout the 2016 election there was
     surveillance that was done on a variety of people that
     came up.

And in response to the same journalist’s question about whether

President Trump was “asking, himself, for the intelligence

agencies that report to him, to provide him specific answers to




                                 4
these underlying questions that are separate from the reports

you’re citing,” Spicer responded “[n]o.”

     On March 20, then-Federal Bureau of Investigation (“FBI”)

Director James Comey (“FBI Director”) was asked during sworn

testimony before the House Permanent Select Committee on

Intelligence (“HPSCI”) about the March 4 tweets.   He responded:

     With respect to the President’s tweets about alleged
     wiretapping directed at him by the prior
     administration, I have no information that supports
     those tweets and we have looked carefully inside the
     FBI. The Department of Justice has asked me to share
     with you that the answer is the same for the
     Department of Justice and all its components. The
     Department has no information that supports those
     tweets.

(Emphasis supplied.)

     On April 6, Gizmodo submitted a FOIA request to DOJ’s

National Security Division (“NSD”).   This request seeks

     all information provided to or received from the FISA
     Court pertaining to requests made in 2016 for one or
     more warrants to conduct electronic surveillance on
     Mr. Trump, any of his associates, any of his
     properties and/or any foreign entities (including but
     not limited to, SVB Bank and Alfa Bank) with whom he
     or his associates were alleged to be in communication.

The request cited President Trump’s March 4 tweets as public

disclosures that “he and/or his associates” had been a target of

electronic surveillance during the 2016 Presidential Campaign.

It argued that the tweets had confirmed the published report by

Breitbart News on March 3 that a FISA warrant had at first been

denied in June 2016 but then granted in October 2016.

                                5
     The NSD responded by email to this request on April 14,

with a Glomar response, refusing to confirm or deny the

existence of responsive records.       The NSD invoked FOIA Exemption

1, explaining that the NSD does not search for records in

response to requests regarding the use or non-use of certain

foreign intelligence gathering techniques where the confirmation

or denial of the existence of responsive records would, in and

of itself, reveal information properly classified under

Executive Order 13526.   Gizmodo appealed the NSD’s response that

same day to the DOJ’s Office of Information Policy (“OIP”), the

office responsible for deciding DOJ FOIA appeals, and on April

18, the OIP affirmed the NSD’s determination.      Gizmodo filed

this lawsuit on May 12, 2017.

     On February 2, 2018, President Trump declassified the

entirety of a January 18, 2018 memorandum authored by

Representative Devin Nunes, Chairman of the HPSCI, entitled

“Foreign Intelligence Surveillance Act Abuses at the Department

of Justice and the Federal Bureau of Investigation” (“the Nunes

Memorandum”).   This memorandum stated, among other things, that

in October 2016 the “DOJ and FBI sought and received a FISA

probable cause order . . . authorizing electronic surveillance

on Carter Page.”   Page was identified “as a volunteer advisor to

the Trump presidential campaign.”      Approximately three weeks

later, an unclassified, redacted version of a January 29, 2018

                                   6
memorandum prepared by the HPSCI Minority entitled “Correcting

the Record – The Russia Investigation, from the House Permanent

Select Committee on Intelligence Minority, to All Members of the

House of Representatives” was released.    This memorandum also

discussed the existence of FISA applications and orders to

conduct surveillance of Page.

     On July 20, in response to FOIA requests in this and other

cases, the DOJ disclosed redacted copies of the FISA

applications and order to conduct surveillance of Page.     The

released records disclosed a FISA application for surveillance

of Page in October 2016 and several renewal applications, the

last of which was submitted in June 2017.    According to DOJ,

this was the first ever official public disclosure of an

application to or order by the FISA Court pertaining to a

specific individual surveillance target.

     Since the filing of this lawsuit, President Trump has

issued several tweets that reference surveillance of the Trump

Campaign.   On January 11, 2018, President Trump tweeted:

     House votes on controversial FISA ACT today. This is
     the act that may have been used, with the help of the
     discredited and phony Dossier, to so badly surveil and
     abuse the Trump Campaign by the previous
     administration and others? 2

2 The reference to a Dossier is understood to be a reference to a
document authored by Christopher Steele concerning among other
things President Trump’s alleged ties to Russia and published by
BuzzFeed in January 2017.

                                 7
     On August 24, President Trump tweeted:

     FISA abuse, Christopher Steele & his phony and corrupt
     Dossier, the Clinton Foundation, illegal surveillance
     of Trump Campaign, Russian collusion by Dems – and so
     much more. Open up the papers & documents without
     redaction? Come on Jeff, you can do it, the country
     is waiting! 3

On August 29, President Trump tweeted “’The Obama people did

something that’s never been done. . . .    They spied on a rival

presidential campaign.’”

     Another tweet followed a September 17 White House

statement.   That statement disclosed that President Trump had

directed the Office of the Director of National Intelligence and

DOJ to declassify certain documents. 4   On September 21, President

Trump tweeted

     I met with the DOJ concerning the declassification of
     various UNREDACTED documents. They agreed to release
     them but stated that so doing may have a perceived
     negative impact on the Russia probe. Also, key

3 The reference to the Clinton Foundation is understood to be
either a reference to the non-profit organization named the
Clinton Foundation founded by former President Bill Clinton or
to the Clinton Family Foundation, Bill and Hillary Rodham
Clinton’s private charitable foundation. Hillary Rodham Clinton
was the nominee of the Democratic Party for the Office of
President in 2016. The reference to Jeff is understood to refer
to Jeff Sessions, then Attorney General.

4   The documents to be disclosed included pages of the June 2017
application to the FISA court regarding Page (which was the
final of four applications for surveillance of Page), all FBI
reports of interviews prepared in connection with all Page FISA
applications, and certain other FBI reports related to
investigations related to Russia.


                                 8
     Allies’ called to ask not to release. Therefore, the
     Inspector General . . . has been asked to review these
     documents on an expedited basis. I believe he will
     move quickly on this (and hopefully other things which
     he is looking at). In the end I can always declassify
     if it proves necessary.

President Trump later reversed course, and the documents were

not declassified.



                        Procedural History

     As noted, Gizmodo filed this lawsuit on May 12, 2017.     On

September 27, 2017, DOJ filed a motion for summary judgment in

this case and on November 14, Gizmodo filed a cross-motion for

summary judgment.   Those motions were terminated as moot on

March 30, 2018, after DOJ represented that its responses to

Gizmodo’s FOIA request would change in light of the

declassification of the Nunes Memorandum.

     DOJ filed the instant motion for summary judgment on

September 14, 2018 and Gizmodo filed its cross-motion for

summary judgment on October 9.   The motions were fully submitted

on November 16. 5


5 Several cases seeking similar records through FOIA requests
have also been filed by other plaintiffs in other courts. See,
e.g., Poulsen v. Department of Defense et al, 17cv3531 (N.D.
Cal. filed June 19, 2017); James Madison Project v. Department
of Justice, 17cv597 (D.D.C. filed April 4, 2017). On March 22,
2019, an opinion issued in Poulsen, granted the Government’s
motions for summary judgment and found, inter alia that the
President’s tweets did not disclose the existence of the
specific documents requested and that the Government agencies
                                 9
                             Discussion

     FOIA was enacted in 1966 “to improve public access to

information held by government agencies.”      Pierce & Stevens

Chem. Corp. v. U.S. Consumer Prod. Safety Comm'n, 585 F.2d 1382,

1384 (2d Cir. 1972).    It “expresses a public policy in favor of

disclosure so that the public might see what activities federal

agencies are engaged in.”   A. Michael's Piano, Inc. v. F.T.C.,

18 F.3d 138, 143 (2d Cir. 1994).      “FOIA generally calls for

broad disclosure of Government records.”      Am. Civil Liberties

Union v. United States Dep't of Def., 901 F.3d 125, 133 (2d Cir.

2018), as amended (Aug. 22, 2018) (citation omitted)(“ACLU v.

DOD”).   FOIA requires a federal agency to disclose records in

its possession unless they fall under one of nine enumerated and

exclusive exemptions.   5 U.S.C. § 552(a) (3)-(b).     The statutory

exemptions “do not obscure the basic policy that disclosure, not

secrecy, is the dominant objective of the Act.”      Dep't of the

Interior and Bur. of Indian Affairs v. Klamath Water Users

Protective Ass'n, 532 U.S. 1, 8 (2001) (citation omitted).        The

exemptions are thus to be “given a narrow compass.”      Id.

(citation omitted).




could maintain Glomar responses as to forms of electronic
surveillance and targets of electronic surveillance undisclosed
by the Government’s acknowledgment of the use of electronic
surveillance on Page. Poulsen v. Dep't of Def., No. 17cv3531,
2019 WL 1318380 (N.D. Cal. Mar. 22, 2019).
                                 10
      “In order to prevail on a motion for summary judgment in a

FOIA case, the defending agency has the burden of showing that

its search was adequate and that any withheld documents fall

within an exemption to the FOIA.”    Carney v. U.S. Dep't of

Justice, 19 F.3d 807, 812 (2d Cir. 1994).    “An agency may carry

its burden by submitting declarations giving reasonably detailed

explanations why any withheld documents fall within an

exemption, and such declarations are accorded a presumption of

good faith.”   Florez v. Cent. Intelligence Agency, 829 F.3d 178,

182 (2d Cir. 2016) (citation omitted).

     Summary judgment is appropriate where the agency
     declarations describe the justifications for
     nondisclosure with reasonably specific detail,
     demonstrate that the information withheld logically
     falls within the claimed exemption, and are not
     controverted by either contrary evidence in the record
     or by evidence of agency bad faith.

ACLU v. DOD, 901 F.3d at 133 (citation omitted).    “Ultimately,

an agency's justification for invoking a FOIA exemption is

sufficient if it appears logical or plausible.”    New York Times

Co. v. U.S. Dep't of Justice, 756 F.3d 100, 119 (2d Cir.),

opinion amended on denial of reh'g, 758 F.3d 436 (2d Cir.),

supplemented, 762 F.3d 233 (2d Cir. 2014) (citation omitted).

Because of “FOIA’s general principle of broad disclosure of

government records . . . all doubts as to the applicability of

the exemption must be resolved in favor of disclosure.”    Ctr.

for Constitutional Rights v. CIA, 765 F.3d 161, 166 (2d Cir.

                                11
2014), cert. denied, 135 S.Ct. 1530 (2015) (citation omitted).

A court “review[s] the adequacy of the agency's justifications

de novo.   In the national security context, however, we must

accord substantial weight to an agency's affidavit concerning

the details of the classified status of the disputed record.”

Am. Civil Liberties Union v. Dep't of Justice, 681 F.3d 61, 69

(2d Cir. 2012) (citation omitted).

     FOIA Exemption 1, which the DOJ invokes in this case to

justify its Glomar response, exempts from disclosure “records

that are specifically authorized under criteria established by

an Executive order to be kept secret in the interest of national

defense or foreign policy, and are in fact properly classified

pursuant to such Executive order.” Ctr. for Constitutional

Rights, 765 F.3d at 166 (quoting 5 U.S.C. § 552(b)(1)).

Executive Order 13,526 permits classification of information

that, if disclosed, “reasonably could be expected to result in

damage to the national security” and requires that “the original

classification authority is able to identify or describe the

damage.” Exec. Order No. 13,526, 75 Fed. Reg. 707 (Dec. 29,

2009).   This executive order explicitly permits a classifying

agency to “refuse to confirm or deny the existence or

nonexistence of requested records whenever the fact of their

existence or nonexistence is itself classified under this order

or its predecessors.”   Id. § 3.6(a).

                                12
     The term “Glomar response” refers to “a response that

neither confirms nor denies the existence of documents

responsive to the request.”   Ctr. for Constitutional Rights, 765

F.3d at 164 n.5.   A Glomar response is “justified only in

unusual circumstances, and only by a particularly persuasive

affidavit.”   Florez, 829 F.3d at 182.

     An agency is “precluded from making a Glomar response if

the existence or nonexistence of the specific records sought by

the FOIA request has been the subject of an official public

acknowledgment.”   Wilner v. Nat'l Sec. Agency, 592 F.3d 60, 70

(2d Cir. 2009).    “Classified information . . . is deemed to have

been officially disclosed only if it (1) is as specific as the

information previously released, (2) matches the information

previously disclosed, and (3) was made public through an

official and documented disclosure.”     Wilson v. C.I.A., 586 F.3d

171, 186 (2d Cir. 2009) (citation omitted).    While noting that

this test “remains the law of this Circuit,” the Second Circuit

has since expressed concerns about the “questionable provenance”

of the Wilson test and cautioned “that a rigid application of it

may not be warranted.”    New York Times Co., 756 F.3d at 120

n.19.

     In applying the Wilson test to determine whether an

official statement precludes the Government from issuing a

Glomar response, “absolute identity” between the information

                                 13
requested and disclosed is not required.    Id. at 120.    “Indeed,

such a requirement would make little sense.    A FOIA requester

would have little need for undisclosed information if it had to

match precisely information previously disclosed.”    Id.

Moreover, in the Glomar context, it is disclosure of the

existence of the specific records requested, rather than their

contents, that is the subject of the inquiry.    “If the

government has admitted that a specific record exists, a

government agency may not later refuse to disclose whether that

same record exists or not.”   Wilner, 592 F.3d at 70.     See also

Am. Civil Liberties Union v. C.I.A., 710 F.3d 422, 427 (D.C.

Cir. 2013) (“In the Glomar context, the specific information at

issue is not the contents of a particular record, but rather the

existence vel non of any records responsive to the FOIA

request.” (citation omitted)) (“ACLU v. CIA”).

     This Court finds, and there is no dispute, that the

information Gizmodo requests regarding FISA Court applications

and orders is classified information that is properly subject to

Exemption 1 and a Glomar response if the existence of the

records sought by Gizmodo has not already been made public

through an official disclosure.    Both parties also agree that

each of the statements recited above by President Trump,

including his tweets, and by the FBI Director are “official”

public statements for purposes of analyzing whether a Glomar

                                  14
response may be given to the Gizmodo FOIA request.   The FBI

Director has acknowledged on behalf of DOJ that the Government

has no records of wiretapping “directed at” then-candidate Trump

by the Obama Administration.   Through the declassification of

the Nunez Memorandum, the Government has acknowledged the

existence of FISA applications and orders to conduct

surveillance of Page.   Documents related to the Page

surveillance were later released to the public.

     The only issue remaining in this case is the propriety of

the DOJ’s blanket Glomar response as to any remaining category

of documents in Gizmodo’s FOIA request.   In light of the

disclosures already made by the Government, Gizmodo takes the

position in its final brief in support of its cross-motion for

summary judgment that a Glomar response is still inappropriate

for one category of documents.   That category is documents of

any DOJ efforts to obtain FISA warrants for then-candidate

Trump’s “associates in 2016” who were involved in his Campaign

for President.   Gizmodo contends that President Trump’s tweets

prevent the Government from invoking a Glomar response to that

remaining request.

     President Trump’s tweets were too vague to foreclose a

Glomar response to this remaining category of requests.

President Trump discussed surveillance of his Campaign in broad

strokes.   He did not refer to any targets of this surveillance

                                 15
apart from himself, or to any number of targets.    His statements

do not disclose the existence of records of surveillance of any

specific individual associated with his Campaign.   His

statements may be fairly interpreted to refer only to the

surveillance of himself or Page; nothing in the statements

clearly indicates that the surveillance was not so limited.

While official statements need not name any additional

individuals or otherwise reveal a person’s identity to render a

Glomar response inappropriate, the statements must more

concretely indicate the existence of the specific records sought

in order to satisfy the Wilson test.   With the disclosure that

surveillance did occur of Page, who worked with the Trump

Campaign, and with the disclosure that candidate Trump was not

the target of such surveillance, there is no bar to the

Government invoking a Glomar response with respect to a FOIA

request seeking records of surveillance of all other individuals

associated with the Trump Campaign in 2016.

     This outcome is consistent with the Court of Appeals recent

decision in Wilner.   There, the Second Circuit held that an

agency may provide a Glomar response despite the fact that the

existence of the program about which a plaintiff sought records

-- the Terrorist Surveillance Program -- had been disclosed.

“An agency only loses its ability to provide a Glomar response

when the existence or nonexistence of the particular records

                                16
covered by the Glomar response has been officially and publicly

disclosed.”    Wilner, 592 F.3d at 70.

     Gizmodo’s reliance on ACLU v. CIA, 710 F.3d 422, is

misplaced.    In ACLU v. CIA, the Court of Appeals rejected a

Glomar response offered to resist revealing not whether the

Government as a whole had records concerning a drone program,

but whether one agency -- the CIA -- had an interest in that

program.   Id. at 428, 431.    There was no dispute that the

Government had officially disclosed the existence of a drone

program against al Qaeda.     Id. at 429.   In rejecting the Glomar

response, the court found that the Government had also disclosed

the CIA’s own particular interest in the program.     Id. at 430.

Here, there is no issue about any particular agency’s refusal to

reveal its participation in a publicly disclosed program, and,

under Wilson, there has been no official disclosure of the

existence or non-existence of additional records responsive to

Gizmodo’s request.



                                 Conclusion

     DOJ’s summary judgment motion of September 14, 2018 is

granted.   Gizmodo’s summary judgment motion of October 9, 2018




                                  17
is denied.   The Clerk of Court shall enter judgment for the

Government and close the case.


Dated:    New York, New York
          April 3, 2019

                                 ________________________________
                                            DENISE COTE
                                    United States District Judge




                                  18
